TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 3, 2022



                                     NO. 03-20-00437-CR


                                Sean Patrick Nelson, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.